                                                                               FILED
                                                                           IN Cl fTiK'S OFFIPP

 UNITED STATES DISTRICT COURT
                                                                      us district coumTD.N,Y.
 EASTERN DISTRICT OF NEW YORK                                         *                   ^
                                                           X

 LIELA AMISSAH,
                                                                      BROOKLYN OFFICE
                                          Plaintiff,

                         -against-                                MEMORANDUM & ORDER


 WELLS EARGO,et al..                                              2:]9-cv-04624(AMD)(CLP)

                                          Defendants.


 ANN M.DONNELLY,United States District Judge:

        On August 12, 2019, the pro se plaintiff, Liela Amissah,filed a complaint against the

defendants, Wells Fargo and U.S. Bank National Association, asserting state and federal claims

relating to a 2014 state court judgment awarding the plaintiffs home to the defendants. (ECF

No. 1.) The plaintiff seeks rescission of the underlying loan, injunctive relief, and monetary

damages for each ofthese violations. {Id.) The defendants moved to dismiss the complaint on

August 29, 2019; the plaintiff did not oppose. (ECF No. 6.)' For the reasons that follow, the

complaint is dismissed.

                                            BACKGROUND^

        In 1998, the plaintiff purchased her home, located at 122 Boden Avenue in Valley

Stream, New York. (ECF No.6-3 at 37.)^ In 2006, she fell behind on her mortgage payments.


'The defendants moved to dismiss the complaint on August 29, 2019. (ECF No. 6.) Although the Court
gave the plaintiff multiple extensions of time on October 2, 2019, November 1, 2019, December 27,2019,
and February 7, 2020, the plaintiff did not respond. The plaintiffs failure to oppose the defendants'
motion to dismiss "does not, by itself, require the dismissal of[her] claims." Leach v. City ofN.Y., No.
12-CV-2141, 2013 WL 1683668, at +2(S.D.N.Y. Apr. 17,2013). "The sufficiency of a complaint is a
matter of law that the court is capable of determining based on its own reading ofthe pleading and
knowledge ofthe law." McCall v. Pataki, 232 F.3d 321, 322-23(2d Cir. 2000).
^ All facts are taken from the complaint, materials incorporated into the complaint by reference, materials
integral to the complaint, and facts that are capable ofjudicial notice. Kramer v. Time Warner, Inc., 937
F.2d 767, 773(2d Cir. 1991).
^ 1 take judicial notice of the filings in the foreclosure action (Index No. 5408/2008), as the Court may
(Jd.) A mortgage broker allegedly contacted her and offered to "help her refinance so that she

could end the foreclosure proceeding and obtain necessary funds to fix up the premises." {Id. at

38.) The arrangement involved adding the name of a so-called "straw buyer"—Sylvia Balogh—

to the deed. {Id.) On September 21,2006, Balogh executed a note with the defendants for

$505,000,secured by a mortgage on the plaintiffs home. {Id.) The broker and attorney at the

closing allegedly told the plaintiff that "the house would continue to be in her name,that

$160,000 would be held in escrow, and that $60,000 would also be held in escrow,in order to

cover the new mortgage payments for a year." {Id.) When the plaintiff paid offthe original loan

in August of2007, she learned that the escrow funds in connection with the second loan were

gone. {Id.)

         On March 21,2008,the defendants filed a complaint in Nassau County Supreme Court

seeking to foreclose on the second mortgage. (ECF No. 6-2.) Ms. Balogh, whom the state court

described as the "straw buyer," also filed an eviction action in state court. (ECF No.6-3 at 39.)

The plaintiff moved to intervene in the foreclosure action, seeking injunctive relief and

consolidation of both actions. (ECF No.6-3 at 38-40.) On February 9, 2009,the Honorable

Karen V. Murphy ofthe Nassau County Supreme Court consolidated the actions and permitted

the plaintiff to intervene in the foreclosure action, but denied her request for injunctive relief.

{Id.)

        On February 29,2012,the Honorable Thomas A. Adams struck the plaintiffs answer,

denied her cross-motions, and granted summary judgment to Wells Fargo. (ECF No.6-5 at 50-

55.) Judge Adeims found that the plaintiff did not serve the parties with a pleading, that she


consider matters of public record when deciding a motion to dismiss. Sutton ex rel. Rose v. Wachovia
Sec., LLC,208 F. App'x 27,29-30(2d Cir. 2006). However,I consider the documents filed "not for the
truth ofthe matters asserted in the other litigation, but rather to establish the fact ofsuch litigation and
related filings." Km/wer,937 F.2d at 774(citation omitted).
alleged only "conclusory affirmative defenses" in response to Wells Fargo's cross-pleadings and

motions,"fail[ed] to state a viable cause of action against[Wells Fargo]," and did not otherwise

"satisfy her evidentiary burden" or "demonstrate^ that discovery may lead to relevant evidence"

in the pending consolidated action. (ECF No. 6-5 at 53-54.) On September 19,2014, Judge

Adams awarded ajudgment offoreclosure and sale to the defendants. (ECF No. 6-6.) The

property does not appear to have been sold, and there is a pending eviction proceeding against

the plaintiff, (ECF No. 1 at ^ 115.)

        On August 19,2019,the plaintifffiled this action. (ECF No. 1.) On August 20,2019,

Magistrate Judge Cheryl L. Pollack entered an order directing the plaintiffto serve the

defendants by November 11,2019. (ECF No. 4.) To date, the plaintiff has not served the

defendants. (EOF No. 6.)

                                  STANDARD OF REVIEW

       A court evaluating a motion to dismiss must accept as true the factual allegations in the

complaint and draw all reasonable inferences in the plaintiffs favor. Town ofBabylon v. Fed.

Hous. Fin. Agency,699 F.3d 221,227(2d Cir. 2012). Because allegations in pro se complaints

are held to "less stringent standards than formal pleadings drafted by lawyers," Haines v.

Kerner, 404 U.S. 519,520(1972), a court must read a pro se complaint liberally and interpret it

to raise the strongest arguments it suggests. See Erickson v. Pardus, 551 U.S. 89,94(2007);

Sealed Plaintiffv. Sealed Defendant #7, 537 F.3d 185, 191-93(2d Cir. 2008). However, an

action will survive only ifthe law recognizes the claims, and if the complaint pleads "enough

facts to state a claim to reliefthat is plausible on its face." BellAtl. Corp. v. Twombly,550 U.S.

544,570(2007).
                                              DISCUSSION


         The defendant argues that this action is barred on several grounds, including the Younger

and Rooker-Feldman abstention doctrines,resjudicata, and collateral estoppel.'' Because each

ofthese grounds precludes the plaintifffrom bringing her claims in federal court, the complaint

is dismissed.


   I.    Younger Abstention

         Under the abstention doctrine set out by the Supreme Court in Younger v. Harris,401

U.S. 37,43-45(1971),this Court lacks jurisdiction over the plaintiffs claims. "The defining

feature of Younger abstention is that even though either a federal or a state court could adjudicate

a given claim, when there is an ongoing state proceeding in which the claim can be raised, and

when adjudicating the claim in federal court would interfere unduly with the ongoing state

proceeding, the claim is more appropriately adjudicated in state court." Kirschner v. Klemons,

225 F.3d 227,236(2d Cir. 2000). Younger abstention is triggered by three categories

of state court proceedings:(1)"state criminal prosecutions,"(2)"civil enforcement

proceedings," and(3)civil proceedings that "implicate a State's interest in enforcing the orders

and judgments ofits courts." Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69,72-73(2013).

         Here, the third prong ofthe Sprint rationale applies. "[Fjederal court intervention in an

ongoing state foreclosure proceeding ..,[is] generally barred by Younger v, Harris.'^ Fequiere

V. Tribeca Lending, No. 14-CV-0812(RRM)(LB),2015 WL 1412580, at *7(E.D.N.Y. Mar. 20,

2015)(quoting Marcelo v. EMC Mortg. Corp.,2011 WL 1792671, at *4(E.D.N.Y. May 6,

2011)). The plaintiff seeks injunctive and monetary relief relating to the same property that is


^ The defendants also argue that the plaintiffs Truth in Lending Act claims are time-barred,that the
 complaint does not plead the basic elements ofeach stated cause of action, and that the plaintiff did not
 properly serve the defendants under F.R.C.P. 4(m). Because I find that this action is barred by res
judicata, I do not reach these arguments.
the subject matter ofthe underlying state court actions. The plaintiffs remedies are therefore

limited to state court—either in the original venue, or on appeal to the state appellate court.

Younger abstention bars her from seeking injunctive relief in a federal court.

 II.   Res Judicata


       "Under the doctrine of res judicata, or claim preclusion,'a finaljudgment on the merits

ofan action precludes the parties or their privies from relitigating issues that were or could have

been raised in that action' to support or defend against the alleged cause ofaction." Proctor v.

LeClaire, 715 F.3d 402,411 (2d Cir. 2013)(alterations and citation omitted)(quoting Federated

Dep't Stores, Inc. v. Moitie,452 U.S. 394,398 (1981)). Federal courts have "consistently

accorded preclusive effect to issues decided by state courts," and Congress requires federal

courts "to give preclusive effect to state-courtjudgments whenever the courts from the State

from which the judgments emerged would do so[.]" Allen v. McCurry,449 U.S. 90,95-96

(1980)(citing 28 U.S.C. § 1738). Accordingly, I look to New York law to determine whether

the plaintiff's claims are barred by resjudicata. Harris ex relatione Harris v. BNC Mortg., Inc.,

No. 16-CV-2126,2017 WL 1166357, at *4(E.D.N.Y. Mar. 28,2017).

       In New York,"resjudicata bars successive litigation of all claims based upon the same

transaction or series ofconnected transactions if:(i)there is a judgment on the merits rendered

by a court of competent jurisdiction, and (ii)the party against whom the doctrine is invoked was

a party to the previous action, or in privity with a party who was." Sheffield v. Sheriffof

Rockland Cty. SheriffDep't, 393 F. App'x 808,811 (2d Cir. 2010)(alterations omitted)(quoting

People ex rel Spitzer v. Applied CardSys., Inc., 11 N.Y.3d 105,122(2008)). New York applies

a "transactional approach" to resjudicata, which means(hat"once a claim is brought to a final

conclusion, all other claims arising out ofthe same transaction or series oftransactions are
barred, even if based upon different theories or if seeking a different remedy."^ Yoon v.

Fordham Univ. Faculty and Admin. Ret. Plan,263 F.3d 196, 200(2d Cir. 2001)(quoting

O'Brien v. City ofSyracuse,54 N.Y.2d 353, 357(1981)).

        Application ofthat standard to the plaintiffs complaint requires dismissal. This action

involves the same parties as the foreclosure proceeding; that proceeding was adjudicated on the

merits when the state court dismissed the plaintiffs claims on summary judgment and entered a

judgment offoreclosure and sale. See Harris, 2017 WL 1166357, at *4("[T]he State Court

entered ajudgment offoreclosure and sale on the Property against Plaintiff, which is an

adjudication on the merits... ajudgment offoreclosure and sale in a state court action

constitutes an adjudication on the merits for the purposes of claim preclusion.")(citing Worthy-

Pugh V. Deutsche Bank Nat'I Trust Co.,664 F. App'x 20,22(2d Cir. 2016)and De Masi v.

Country Wide Home Loans,481 F. App'x 644,645(2d Cir. 2012)). Her claims arise out ofthe

same series oftransactions at issue in state court: the allegedly fraudulent second mortgage and

subsequent property foreclosure. The plaintiff is merely making the same arguments that the

state court rejected, but in a federal forum.

        In bringing this action, the plaintiff seeks to undo the order offoreclosure and sale, and

ancillary eviction proceedings, by means ofa new action. Resjudicata precludes her from doing

so. See De Masi,481 F. App'x at 646("[T]he district court correctly determined that[the

plaintiff] was precluded from relitigating her claims in federal court because the New York

Supreme Court had previously entered finaljudgment in three cases arising out ofthe same set of




^ New York courts use a "pragmatic" test to determine whether particular claims are part ofthe same
transaction: "whether the facts are related in time, space, origin, or motivation, whether they form a
convenient trial unit, and whether their treatment as a unit conforms to the parties' expectations or
business understanding or usage." Xiao Yang Chen v. Fischer,6 N.Y.3d 94, 100-01 (2005)(quoting
Restatement[Second] of Judgments § 24 [2])).
operative facts, namely,the events leading up to and following the ...foreclosure on [the

plaintiffs] home."); Swiatkowski v. Citibank, 745 F. Supp. 2d 150, 171 (E.D.N.Y. 2010)(the

plaintiffs' claims were barred because they were based on "the allegation that [the] defendants

improperly obtained a Judgment ofForeclosure and Sale."); see also Carbone v. Deutsche Bank

Nat'I Trust Co., 145 A.D.3d 848, 849-50(2d Dep't 2016)(dismissing a collateral attack upon a

valid judgment offoreclosure and sale); Hanspal v. Washington Mut. Bank, 153 A.D.3d 1329,

1331-32(2d Dep't 2017)("[R]es judicata barred his second cause of action, which was to

'cancel' the eviction action...any claims that the plaintiff could have raised against the present

defendants in that action are barred by res judicata.")(citation omitted).

III.    Rooker-Feldman Doctrine


        Finally, the Rooker-Feldman doctrine provides a separate basis for dismissal. "Lower

federal courts lack subject matter jurisdiction in 'cases brought by state-court losers complaining

of injuries caused by state-courtjudgments rendered before the district court proceedings

commenced and inviting district court review and rejection ofthose judgments." McCluskey v.

New York State Unified Court Sys.,442 F. App'x 586,589(2d Cir. 2011)(quoting Exxon Mobil

Corp. V. Saudi Basic Indus. Corp.,544 U.S. 280,284(2005)). As discussed above, this action is

a collateral attack on the state court foreclosure judgment. Accordingly, this Court lacks subject

matter jurisdiction pursuant to Rooker-Feldman.^

                                           CONCLUSION


        The defendants' motion to dismiss the plaintiffs complaint is granted. In light ofthe


^ Ifthe Rooker-Feldman doctrine were the only basis for dismissal, I would remand the action to state
court. See In re Card,No. 12-CV-l 14,2012 WL 382730,at *2 n.5(E.D.N.Y. Feb. 6, 2012). However,
because resjudicata applies, I dismiss the case. See Hachamovitch v. DeBuono, 159 F.3d 687,696(2d
Cir. 1998)("[T]he underlying state interests may well be better served by the federal court giving full
faith and credit to the statejudgment(where a preclusion defense is raised)than by the federal court's
refusal to exercise jurisdiction over the case.").
plaintiffs pro se status, the Court grants the plaintiff leave to file an amended complaint within

thirty days from the entry of this order. If the plaintiff elects to file an amended complaint, it

must be captioned "AMENDED COMPLAINT" and bear the same docket number as this order.

        All further proceedings are stayed for 30 days. The amended complaint will replace the

original complaint. If the plaintiff does not file an amended complaint within the time allowed or

show good cause why she cannot comply, I will dismiss this action. If submitted, the amended

complaint will be reviewed for compliance with this order and for subject matter jurisdiction.

Fed. R. Civ. P. 12(h)(3).

       Although the plaintiff paid the filing fee to commence this action, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith and therefore in forma pauperis status is denied for the purpose of an appeal. Coppedge v.

United Slates, 369 U.S. 438,444-45 (1962).




SO ORDERED.




                                                        s/Ann M. Donnelly
                                                                )onnelly
                                                       United States District Judge


Dated: Brooklyn, New York
       Februaiy 20,2020
